Citation Nr: 1204927	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD), to include consideration of an extraschedular rating.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 2002 to August 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Procedural history

The RO granted the Veteran's service-connection claim for PTSD in a January 2008 rating decision; a 10 percent initial rating was assigned.  The Veteran disagreed with this initial rating, and perfected an appeal as to that issue.

During the pendency of the appeal, the RO increased the Veteran's PTSD rating from 10 to 50 percent in an October 2008 rating decision.  The Veteran subsequently testified before the Board at a Travel Board hearing in April 2009.  In an October 2009 decision, the Board increased the Veteran's disability rating from 50 to 70 percent disabling.  The Board also remanded the issue of whether a disability rating higher than 70 percent may be assigned, to include on an extraschedular basis.  The agency of original jurisdiction has since returned the Veteran's claims file to the Board for further appellate review.

Issues not on appeal

By a December 28, 2009 letter, the RO informed the Veteran that his compensation benefits were to be terminated as of May 12, 2007 based on evidence demonstrating that he had returned to active duty at that time.  The Veteran filed a Notice of Disagreement as to this determination in January 2010.  With this disagreement, the Veteran submitted evidence indicating that he was only on active duty for three days before being discharged based on disability.  Based on this evidence, the RO resumed payments on the appropriate date.  

Subsequently, in an April 2011 rating decision, the RO proposed to find the Veteran incompetent.  The Veteran disagreed with this proposal and requested a hearing in a May 2011 letter.  Review of the Veteran's Virtual VA file indicates that this hearing took place in December 2011, and that the RO found the Veteran competent to handle the disbursement of funds in a January 2012 rating decision.  

Thus, it appears that both issues described above have been resolved.  As such, they are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDING OF FACT

In a signed statement received by the Board in January 2012, the Veteran indicated that he wished to withdraw his appeal for a rating in excess of 70 percent for his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

In this case, the RO awarded the Veteran service connection for PTSD in a January 2008 rating decision.  The Veteran disagreed with the assigned initial rating of 10 percent, and perfected an appeal as to that issue.  As discussed in the Introduction above, this rating was increased two times during the pendency of the appeal from 10 to 50 percent by the RO in October 2008, and from 50 to 70 percent by the Board in October 2009.  The only issue remaining on appeal is whether an increased disability rating from 70 to 100 percent is warranted, either on a schedular or extraschedular basis.  

The Veteran has recently submitted a signed statement received by the Board in January 2012 indicating that wished to cancel his appeal of his PTSD rating.        See the January 6, 2012 letter from the Veteran's attorney; see also the attached statement signed by the Veteran noting a desire to cancel his appeal for a "rating in excess of 70% for service-connected PTSD"].  The Board finds that this statement qualifies as a valid withdrawal of the issue on appeal.  See 38 C.F.R. § 20.204 (2011).

Therefore, in light of the Veteran's withdrawal of his appeal there remains no allegation of error of fact or law for appellate consideration.  Accordingly, this matter will be dismissed.


ORDER

The appeal is dismissed



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


